Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 12 August 2022 for application number 17/035,477. 
Claim 1 is currently amended.
Claims 2, 8, and 14 are canceled.
Claims 1, 3 – 7, 9 – 13, and 15 – 19 are presented for examination.

Response to Amendment
Applicant’s amendment filed 12 August 2022 is insufficient to overcome the rejection of claims 1, 3 – 7, 9 – 13, and 15 – 19 based upon the 35 USC § 103 rejection as set forth in the last Office action because:  Examiner respectfully maintains the prior art of record reads on the claim limitations based on the current claim language.  Please see Response to Arguments below.

Response to Arguments
Applicant's arguments filed 12 August 2022 have been fully considered but they are not persuasive. With regards to the argument that “Thus, Duzly fails to teach the claimed feature, “wherein the memory controller is configured to receive information on the start address of the host memory area and the size of the host memory area from the host” (emphasis added) of Claim 1. The failure of the above-captioned claim feature in Duzly was already discussed during the interview conducted on July 12, 2022 and the Examiner agreed that the claimed feature is not disclosed in Duzly. In the meantime, the interview summary cites Paragraphs [0053] to [0057] of Yun. In Yun, the host 410 allocates the host memory buffer 421 and notifies the allocation result to the controller 431 after allocating the size of the host memory buffer 421 through a set of feature command. Yun further describes that the set feature command includes size information of the host memory buffer 421 or information about whether the host memory buffer 421 is activated. See [0054] of Yun. The size information of the host memory buffer as disclosed in Yun does not correspond to the claimed size of the host memory area in light of the additional claim languages on the host memory area, while Claim 1 further recites “transmit, after the host completes a first initial setting operation for setting values to allow the host to access the memory system, mapping information between a logical address and a physical address to the host in order to load the mapping information between the logical address and the physical address into a host memory area located in the host, set while the host performs the first initial setting operation, and identified with a start address and a size” (emphases added). In addition, Yun describes only the size information of the host memory buffer or information about whether the host memory buffer is activated is included in the set feature command sent from the host 410 to controller 431. Thus, Yun fails to teach anything corresponding to the claimed start address of the host memory area. At least based on the above, Yun also fails to teach the claimed feature, “wherein the memory controller is configured to receive information on the start address of the host memory area and the size of the host memory area from the host.” Accordingly, the combined teaching of the cited references still fails to teach features of the amended Claim 1. Thus, Claim 1 is patentably distinguishable from the combined teaching of the cited references. Accordingly, Applicant respectfully requests reconsideration and withdrawal of 35 U.S.C. 103 rejection on Claim 1”, Examine recognizes Applicant’s argument, however respectively maintains the prior art of record reads on the claim limitations based on the current claim language.  In further examination of the references, Yun provides teaching with respect to argued limitation “wherein the memory controller is configured to receive information on the size of the host memory area from the host” [“The host 310 may transmit size information associated with the host memory buffer 321 to the data storage device 330 ({circle around (4)}). More specifically, the host 310 may transmit size information for the host memory buffer 321 or information about whether the host memory buffer 321 is activated through a set feature command.”] [para. 0047] [“When the size of the host memory buffer 321 is increased, the controller 331 may newly update mapping data to the host memory buffer 321. In this case, the number of the map misses may be decreased.”] [para. 0049] [para. 0081].  Hwang discloses the remaining portion of the limitation in question with respect to “receive information on the start address of the host memory area from the host” [host device 1050 may send a start physical address of the range of the consecutive physical addresses and a signature SIG associated with the start physical address] [“According to at least one example embodiment of the inventive concepts, when the read event of the host device 1050 is associated with one range of consecutive physical addresses, the host device 1050 may send a start physical address of the range of the consecutive physical addresses and a signature SIG associated with the start physical address. When the read event of the host device 1050 is associated with two or more ranges of consecutive physical addresses, the host device 1050 may send start physical addresses of the two or more ranges of the consecutive physical addresses and signatures SIG associated with the start physical addresses. In the case where a size of the command UPIU or the command descriptor block CDB is insufficient to send two or more start physical addresses and two or more signatures, the host device 1050 may send a plurality of start physical addresses and a plurality of signatures SIG associated therewith by using two or more command UPIUs to the controller 120.”] [para. 0137].  Therefore, Examiner respectively maintains the prior art of record efficiently reads on the claim limitations based on the current claim language.
With respect to the other argument that “The size information of the host memory buffer as disclosed in Yun does not correspond to the claimed size of the host memory area in light of the additional claim languages on the host memory area, while Claim 1 further recites “transmit, after the host completes a first initial setting operation for setting values to allow the host to access the memory system, mapping information between a logical address and a physical address to the host in order to load the mapping information between the logical address and the physical address into a host memory area located in the host, set while the host performs the first initial setting operation, and identified with a start address and a size” (emphases added)”, Examine recognizes Applicant’s argument, however respectively maintains the prior art of record reads on the claim limitations based on the current claim language.  Hwang was applied to disclose the emphasized features, along with the newly amended portion, with respect to the initial setting operation where claim one recites “transmit, after the host completes a first initial setting operation for setting values to allow the host to access the memory system [host device 1050 at power-on … may include … an initialization communication for exchanging information for communication], mapping information between a logical address and a physical address to the host in order to load the mapping information between the logical address and the physical address into a host memory area located in the host [controller configured to control the nonvolatile memory device includes sending, from a host, a map data request; receiving, at the host, map data, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device], set while the host performs the first initial setting operation, and identified with a start address [host device 1050 may send a start physical address of the range of the consecutive physical addresses and a signature SIG associated with the start physical address]” [“FIG. 3 is a flowchart illustrating a method in which the storage device 1300 sends all or a portion of the map data MD to the host device 1050 at power-on. Referring to FIGS. 1 and 3, in operation S210, the host device 1050, the controller 120, and the nonvolatile memory device 110 perform power-on training. The power-on training may include … an initialization communication for exchanging information for communication.”] [para. 0064] [“According to at least some example embodiments of the inventive concepts, an operating method of a storage device that comprises a nonvolatile memory device and a controller configured to control the nonvolatile memory device includes mapping, by the storage device, physical addresses of the nonvolatile memory device and logical addresses of a host device and sending map data including version information to the host device”] [para. 0013] [“According to at least some example embodiments of the inventive concepts, a method of performing a data access operation on a storage device that includes a nonvolatile memory device and a controller configured to control the nonvolatile memory device includes sending, from a host, a map data request; receiving, at the host, map data, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device…”] [para. 0014] [“According to at least one example embodiment of the inventive concepts, when the read event of the host device 1050 is associated with one range of consecutive physical addresses, the host device 1050 may send a start physical address of the range of the consecutive physical addresses and a signature SIG associated with the start physical address. When the read event of the host device 1050 is associated with two or more ranges of consecutive physical addresses, the host device 1050 may send start physical addresses of the two or more ranges of the consecutive physical addresses and signatures SIG associated with the start physical addresses. In the case where a size of the command UPIU or the command descriptor block CDB is insufficient to send two or more start physical addresses and two or more signatures, the host device 1050 may send a plurality of start physical addresses and a plurality of signatures SIG associated therewith by using two or more command UPIUs to the controller 120.”] [para. 0137], and Yun provides teaching with respect to a size [“The host 310 may transmit size information associated with the host memory buffer 321 to the data storage device 330 ({circle around (4)}). More specifically, the host 310 may transmit size information for the host memory buffer 321 or information about whether the host memory buffer 321 is activated through a set feature command.”] [para. 0047] [“When the size of the host memory buffer 321 is increased, the controller 331 may newly update mapping data to the host memory buffer 321. In this case, the number of the map misses may be decreased.”] [para. 0049] [para. 0081].  Therefore, Examiner respectively maintains the prior art of record efficiently reads on the claim limitations based on the current claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 7, 10 – 13, 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. [hereafter as Hwang], US Pub. No. 2017/0192902 A1 in view of Eom et al. [hereafter as Eom], US Pub. No. 2019/0164594 A1 and further in view of Yun et al. [hereafter as Yun], US Pub. No. 2018/0039578 A1 and further in view of Ito [hereafter as Ito], US Pub. No. 2009/0055573 A1 and further in view of Duzly et al. [hereafter as Duzly], US Pub. No. 2011/0296088 A1.

As per claim 1, Hwang discloses a memory system comprising: 
a memory device structured to provide memory for storing information [“According to at least some example embodiments of the inventive concepts, a method of performing a data access operation on a storage device that includes a nonvolatile memory device and a controller configured to control the nonvolatile memory device includes sending, from a host, a map data request; receiving, at the host, map data, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device;…”] [para. 0014]; and 
a memory controller configured to control the memory device [“According to at least some example embodiments of the inventive concepts, a method of performing a data access operation on a storage device that includes a nonvolatile memory device and a controller configured to control the nonvolatile memory device includes sending, from a host, a map data request; receiving, at the host, map data, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device;…”] [para. 0014], 
wherein the memory controller is communicatively coupled to a host that accesses the memory system [“According to at least some example embodiments of the inventive concepts, a method of performing a data access operation on a storage device that includes a nonvolatile memory device and a controller configured to control the nonvolatile memory device includes sending, from a host, a map data request; receiving, at the host, map data, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device;…”] [para. 0014] and configured to: 
transmit, after the host completes a first initial setting operation for setting values to allow the host to access the memory system [host device 1050 at power-on … may include … an initialization communication for exchanging information for communication], mapping information between a logical address and a physical address to the host in order to load the mapping information between the logical address and the physical address into a host memory area located in the host [controller configured to control the nonvolatile memory device includes sending, from a host, a map data request; receiving, at the host, map data, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device], set while the host performs the first initial setting operation, and identified with a start address [host device 1050 may send a start physical address of the range of the consecutive physical addresses and a signature SIG associated with the start physical address] [“FIG. 3 is a flowchart illustrating a method in which the storage device 1300 sends all or a portion of the map data MD to the host device 1050 at power-on. Referring to FIGS. 1 and 3, in operation S210, the host device 1050, the controller 120, and the nonvolatile memory device 110 perform power-on training. The power-on training may include … an initialization communication for exchanging information for communication.”] [para. 0064] [“According to at least some example embodiments of the inventive concepts, an operating method of a storage device that comprises a nonvolatile memory device and a controller configured to control the nonvolatile memory device includes mapping, by the storage device, physical addresses of the nonvolatile memory device and logical addresses of a host device and sending map data including version information to the host device”] [para. 0013] [“According to at least some example embodiments of the inventive concepts, a method of performing a data access operation on a storage device that includes a nonvolatile memory device and a controller configured to control the nonvolatile memory device includes sending, from a host, a map data request; receiving, at the host, map data, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device…”] [para. 0014] [“According to at least one example embodiment of the inventive concepts, when the read event of the host device 1050 is associated with one range of consecutive physical addresses, the host device 1050 may send a start physical address of the range of the consecutive physical addresses and a signature SIG associated with the start physical address. When the read event of the host device 1050 is associated with two or more ranges of consecutive physical addresses, the host device 1050 may send start physical addresses of the two or more ranges of the consecutive physical addresses and signatures SIG associated with the start physical addresses. In the case where a size of the command UPIU or the command descriptor block CDB is insufficient to send two or more start physical addresses and two or more signatures, the host device 1050 may send a plurality of start physical addresses and a plurality of signatures SIG associated therewith by using two or more command UPIUs to the controller 120.”] [para. 0137], and 
transmit, before the host executes a second initial setting operation for setting values to allow the host to access the memory system subsequent to the first initial setting operation [host device 1050 and the storage device 1300 may update all or a portion of the map data MD on the RAM 1200 after the power-on training is completed] [Examiner is interpreting that after the initial setting operation power-on is complete the updating may occur, and that is before another (second) initial setting operation power-on], to the host, updated mapping information between the logical address and the physical address to update, based on a change made to the host memory area, the mapping information between the logical address and the physical address loaded into the host memory area [requesting the map data MD from the controller] [host device 1050 may send an offset of a desired map data block to the controller 120 when requesting the map data MD from the controller 120. When a map data block is received from the controller 120, the host device 1050 may compare an offset of the received map data block with an offset of the header HD_H and select new addition or update based on the comparison result] [when the map data MD of the storage device 1300 is updated due to garbage collection or wear leveling, the controller 120 may send the updated portion to the host device 1050. A reserved space may be used to store the updated portion] [“As described above, the host device 1050 and the storage device 1300 may update all or a portion of the map data MD on the RAM 1200 after the power-on training is completed.”] [para. 0069] [“According to at least one example embodiment of the inventive concepts, the host device 1050 may send an offset of a desired map data block to the controller 120 when requesting the map data MD from the controller 120. When a map data block is received from the controller 120, the host device 1050 may compare an offset of the received map data block with an offset of the header HD_H and select new addition or update based on the comparison result.”] [para. 0008] [“According to at least one example embodiment of the inventive concepts, a size of a space of the RAM 1200 assigned to store the host map cache data MCD_H may be greater than the size of the map data MD. A portion, of which the size is greater than the size of the map data MD, may be reserved for other uses. For example, when the map data MD of the storage device 1300 is updated due to garbage collection or wear leveling, the controller 120 may send the updated portion to the host device 1050. A reserved space may be used to store the updated portion. An old portion of the host map cache data MCD_H corresponding to the updated portion may be invalidated.”] [para. 0110], 
wherein the second initial setting operation is executed after the first initial setting operation [host device 1050 and the storage device 1300 may update all or a portion of the map data MD on the RAM 1200 after the power-on training is completed] [Examiner is interpreting that after the initial setting operation power-on is complete the updating may occur, and that is before another (second) initial setting operation power-on] [“As described above, the host device 1050 and the storage device 1300 may update all or a portion of the map data MD on the RAM 1200 after the power-on training is completed.”] [para. 0069] [“According to at least one example embodiment of the inventive concepts, the host device 1050 may send an offset of a desired map data block to the controller 120 when requesting the map data MD from the controller 120. When a map data block is received from the controller 120, the host device 1050 may compare an offset of the received map data block with an offset of the header HD_H and select new addition or update based on the comparison result.”] [para. 0008] [“According to at least one example embodiment of the inventive concepts, a size of a space of the RAM 1200 assigned to store the host map cache data MCD_H may be greater than the size of the map data MD. A portion, of which the size is greater than the size of the map data MD, may be reserved for other uses. For example, when the map data MD of the storage device 1300 is updated due to garbage collection or wear leveling, the controller 120 may send the updated portion to the host device 1050. A reserved space may be used to store the updated portion. An old portion of the host map cache data MCD_H corresponding to the updated portion may be invalidated.”] [para. 0110].
However, Hwang does not explicitly disclose transmit, after the host completes a first initial setting operation into a host memory area located in the host and identified with a size,
transmit, before the host executes a second initial setting operation, to the host, updated mapping information, based on a change made to at least one of the start address or the size of the host memory area, 
wherein the second initial setting operation is not executed until a lock set by the host in the first initial setting operation is released and the second setting operation is executed after the lock set in the first setting operation is released,
wherein the memory controller is configured to receive information on the start address of the host memory area and the size of the host memory area from the host.
Eom teaches host initial setting operation [“Referring to FIGS. 1 and 3, in operation S11, the memory system 10 may perform an initialization operation. For example, when the memory system 10 is powered up, the host 11 and the memory device 100 may perform the initialization operation depending on a predefined manner. During the initialization operation, the host 11 may provide a power supply voltage to the memory device 100, may perform various initial setting operations, and may read necessary information from the memory device 100 or may set necessary information.”] [para. 0052],
initial setting operation [“Referring to FIGS. 1 and 3, in operation S11, the memory system 10 may perform an initialization operation. For example, when the memory system 10 is powered up, the host 11 and the memory device 100 may perform the initialization operation depending on a predefined manner. During the initialization operation, the host 11 may provide a power supply voltage to the memory device 100, may perform various initial setting operations, and may read necessary information from the memory device 100 or may set necessary information.”] [para. 0052],
initial setting operation [“Referring to FIGS. 1 and 3, in operation S11, the memory system 10 may perform an initialization operation. For example, when the memory system 10 is powered up, the host 11 and the memory device 100 may perform the initialization operation depending on a predefined manner. During the initialization operation, the host 11 may provide a power supply voltage to the memory device 100, may perform various initial setting operations, and may read necessary information from the memory device 100 or may set necessary information.”] [para. 0052].
Hwang and Eom are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang with Eom in order to modify Hwang for “host initial setting operation, initial setting operation, initial setting operation” as taught by Eom.  One of ordinary skill in the art would be motivated to combine Hwang with Eom before the effective filing date of the claimed invention to improve a system by providing for the ability where “During the initialization operation, the host … may provide a power supply voltage to the memory device …, may perform various initial setting operations, and may read necessary information from the memory device … or may set necessary information.” [Eom, para. 0052].
However, Hwang and Eom do not explicitly disclose transmit, mapping information into a host memory area located in the host and identified with a size,
transmit, to the host, updated mapping information, based on a change made to at least one of the start address or the size of the host memory area, 
wherein the second initial setting operation is not executed until a lock set by the host in the first initial setting operation is released and the second setting operation is executed after the lock set in the first setting operation is released,
wherein the memory controller is configured to receive information on the start address of the host memory area and the size of the host memory area from the host.
Yun teaches transmit, mapping information into a host memory area located in the host and identified with a size [“When the size of the host memory buffer 321 is increased, the controller 331 may newly update mapping data to the host memory buffer 321. In this case, the number of the map misses may be decreased.”] [para. 0049] [para. 0081],
transmit, to the host, updated mapping information, based on a change made to at least one of the start address or the size of the host memory area [“When the size of the host memory buffer 321 is increased, the controller 331 may newly update mapping data to the host memory buffer 321. In this case, the number of the map misses may be decreased.”] [para. 0049] [para. 0081].
Hwang, Eom, and Yun are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang and Eom with Yun in order to modify Hwang and Eom for “transmit, mapping information into a host memory area located in the host and identified with a size,
transmit, to the host, updated mapping information, based on a change made to at least one of the start address or the size of the host memory area” as taught by Yun.  One of ordinary skill in the art would be motivated to combine Hwang and Eom with Yun before the effective filing date of the claimed invention to improve a system by providing for the ability where “When the size of the host memory buffer … is increased, the controller … may newly update mapping data to the host memory buffer …. In this case, the number of the map misses may be decreased.” [Yun, para. 0049].
However, Hwang, Eom, and Yun do not explicitly disclose wherein the second initial setting operation is not executed until a lock set by the host in the first initial setting operation is released and the second setting operation is executed after the lock set in the first setting operation is released,
wherein the memory controller is configured to receive information on the start address of the host memory area and the size of the host memory area from the host.
Ito teaches wherein the second initial setting operation is not executed until a lock set by the host in the first initial setting operation is released and the second setting operation is executed after the lock set in the first setting operation is released [“The lock/unlock application 15 on the host device 10…”] [para. 0086] [“The control unit operates based on the access command sent from the host device through the second interface so as to release the lock state of the memory card, when the memory card is connected to the first interface.”] [Abstract] [“If the first initialization processing succeeds and the memory card is in the lock state (step S15, YES), the processor 22 communicates with the host device without executing the second initialization processing.”] [para. 0174] [“a control unit which, when the memory card is connected to the first interface, operates based on the access command sent from the host device through the second interface so as to release the lock state of the memory card.”] [para. 0010] [“If it is determined that the SD.TM. card 30 is in the unlock state in step S14 (step S15, NO), the MPU 22 executes the second initialization of the SD.TM. card 30 (step S17).”] [para. 0056].
Hwang, Eom, Yun, and Ito are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang, Eom, and Yun with Ito in order to modify Hwang, Eom, and Yun “wherein the second initial setting operation is not executed until a lock set by the host in the first initial setting operation is released and the second setting operation is executed after the lock set in the first setting operation is released” as taught by Ito.  One of ordinary skill in the art would be motivated to combine Hwang, Eom, and Yun with Ito before the effective filing date of the claimed invention to improve a system by providing for the ability of where “The memory card in the unlock state permits an access to the nonvolatile semiconductor memory. The memory card in the lock state prohibits the access. The second interface is capable of being connected to a host device and communicating with the host device. The host device generates an access command to access the memory card. The control unit operates based on the access command sent from the host device through the second interface so as to release the lock state of the memory card, when the memory card is connected to the first interface.” [Ito, Abstract].
However, Hwang, Eom, Yun, and Ito do not explicitly disclose wherein the memory controller is configured to receive information on the start address of the host memory area and the size of the host memory area from the host.
Duzly teaches wherein the memory controller is configured to receive information on the start address of the host memory area and the size of the host memory area from the host [retrieval instruction may include one or more retrieval parameters, such as one or more of: a start address; … a maximal controller buffer size; … The start address may be a relative address and the maximal controller buffer size may be included so that the host sends one buffer size at a time and does not exceed the designated maximal controller buffer size] [“The retrieval instruction may include one or more retrieval parameters, such as one or more of: a start address; a data retrieval size; a maximal controller buffer size; a DMA priority; a unique ID; a time stamp; and a signature. The start address may be a relative address and the maximal controller buffer size may be included so that the host sends one buffer size at a time and does not exceed the designated maximal controller buffer size. The DMA transfer priority may indicate whether to queue the command after a previous command or to execute before one or more other commands. Although in some instances the retrieval instruction may include one or more retrieval parameters, in other instances the retrieval instruction may include none.”] [para. 0035].
Hwang, Eom, Yun, Ito, and Duzly are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang, Eom, Yun, and Ito with Duzly in order to modify Hwang, Eom, Yun, and Ito “wherein the memory controller is configured to receive information on the start address of the host memory area and the size of the host memory area from the host” as taught by Duzly.  One of ordinary skill in the art would be motivated to combine Hwang, Eom, Yun, and Duzly with Ito before the effective filing date of the claimed invention to improve a system by providing for the ability of where a “controller … may negotiate with the host device … about the size of storage space the controller … may get. Different hosts may be capable of providing different RAM sizes for the use of the storage device …. The controller … may send data to the host storage specific location relative to the storage space starting address. For example, if the host device … reserves on the host memory 130 an area starting at address 123000, this address may be translated to 0 from the point of view of the controller …” [Duzly, para. 0037].
Claim 7 is rejected with like reasoning as claim 1 above.

As per claim 4, Hwang in view of Eom and further in view of Yun and further in view of Ito and further in view of Duzly disclose the memory system of claim 1, Hwang discloses wherein the memory controller is configured to transmit the mapping information to the host when receiving, from the host, a first query command [sending, from a host, a map data request] that requests to transmit the mapping information to the host memory area [controller configured to control the nonvolatile memory device includes sending, from a host, a map data request; receiving, at the host, map data, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device] [“According to at least some example embodiments of the inventive concepts, an operating method of a storage device that comprises a nonvolatile memory device and a controller configured to control the nonvolatile memory device includes mapping, by the storage device, physical addresses of the nonvolatile memory device and logical addresses of a host device and sending map data including version information to the host device”] [para. 0013] [“According to at least some example embodiments of the inventive concepts, a method of performing a data access operation on a storage device that includes a nonvolatile memory device and a controller configured to control the nonvolatile memory device includes sending, from a host, a map data request; receiving, at the host, map data, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device…”] [para. 0014].
Claims 10 and 16 are rejected with like reasoning.

As per claim 5, Hwang in view of Eom and further in view of Yun and further in view of Ito and further in view of Duzly disclose the memory system of claim 4, Hwang discloses wherein the memory controller is configured to transmit the updated mapping information to the host when receiving a second query command [requesting the map data MD from the controller] [host device 1050 may send an offset of a desired map data block to the controller 120 when requesting the map data MD from the controller 120. When a map data block is received from the controller 120, the host device 1050 may compare an offset of the received map data block with an offset of the header HD_H and select new addition or update based on the comparison result] that requests an update of the mapping information loaded into the host memory area after receiving the first query command [when the map data MD of the storage device 1300 is updated due to garbage collection or wear leveling, the controller 120 may send the updated portion to the host device 1050. A reserved space may be used to store the updated portion] [“According to at least one example embodiment of the inventive concepts, the host device 1050 may send an offset of a desired map data block to the controller 120 when requesting the map data MD from the controller 120. When a map data block is received from the controller 120, the host device 1050 may compare an offset of the received map data block with an offset of the header HD_H and select new addition or update based on the comparison result.”] [para. 0008] [“According to at least one example embodiment of the inventive concepts, a size of a space of the RAM 1200 assigned to store the host map cache data MCD_H may be greater than the size of the map data MD. A portion, of which the size is greater than the size of the map data MD, may be reserved for other uses. For example, when the map data MD of the storage device 1300 is updated due to garbage collection or wear leveling, the controller 120 may send the updated portion to the host device 1050. A reserved space may be used to store the updated portion. An old portion of the host map cache data MCD_H corresponding to the updated portion may be invalidated.”] [para. 0110].
Claim 11 and 17 are rejected with like reasoning.

As per claim 6, Hwang in view of Eom and further in view of Yun and further in view of Ito and further in view of Duzly disclose the memory system of claim 4, Hwang discloses wherein the memory controller is configured to receive a command which includes the mapping information or the updated mapping information to perform a read operation or write operation [“The controller 120 may store map data blocks, which are known to a host device, in the first buffer B1. For example, the controller 120 may store map data blocks loaded by a read operation and map data blocks, which are generated or updated but of which update or generation information is known to the host device, in the first buffer B1 as first map cache data MCD_S1.”] [para. 0215] [para. 0061].
Claim 12 and 18 are rejected with like reasoning.

Claim 13 is rejected with like reasoning as claims 1 and 4 above.

As per claim 19, Hwang in view of Eom and further in view of Yun and further in view of Ito and further in view of Duzly disclose the operation method of claim 16, Hwang discloses wherein the mapping information is updated based on a change made to the host memory area located in the host [“As described above, the host device 1050 and the storage device 1300 may update all or a portion of the map data MD on the RAM 1200 after the power-on training is completed. For example, all or a portion of the map data MD may be sent to the host device 1050 by performing a plurality of read operations with respect to the nonvolatile memory device 110 and a plurality of transmission operations between the nonvolatile memory device 110 the host device 1050. However, at least some example embodiments of the inventive concepts are not limited thereto. For example, all or a portion of the map data MD may be sent to the host device 1050 by performing one read operation and one transmission operation.”] [para. 0070].
Yun teaches mapping information updated based on a change made to at least one of the start address or the size of the host memory area [“When the size of the host memory buffer 321 is increased, the controller 331 may newly update mapping data to the host memory buffer 321. In this case, the number of the map misses may be decreased.”] [para. 0049] [para. 0081].


Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. [hereafter as Hwang], US Pub. No. 2017/0192902 A1 in view of Eom et al. [hereafter as Eom], US Pub. No. 2019/0164594 A1 Yun et al. [hereafter as Yun], US Pub. No. 2018/0039578 A1 and further in view of Ito [hereafter as Ito], US Pub. No. 2009/0055573 A1 and further in view of Duzly et al. [hereafter as Duzly], US Pub. No. 2011/0296088 A1 and further in view of Lee et al. [hereafter as Lee], US Pub. No. 2020/0142630 A1 as applied to claims 2, 8, and 14 above, and further in view of Warner et al. [hereafter as Warner], US Patent No. 8,856,438 B1.

As per claim 3, Hwang in view of Eom and further in view of Yun and further in view of Ito and further in view of Duzly and further in view of Lee discloses the memory system of claim 2, however, Hwang, Eom, Yun, Ito, Duzly, and Lee do not explicitly disclose wherein the size of the host memory area is indicated as a count value of a unit area determined based on the memory device.
Warner teaches wherein the size of the host memory area is indicated as a count value of a unit area determined based on the memory device [“The method of claim 1, further comprising reducing the size of the translation table by: in response to receiving from a host system a write operation associated with a starting logical address and a plurality of consecutive host data units, creating a single translation table entry comprising the starting logical address, a value corresponding to the starting logical address, and a count of the number of data units in the plurality of consecutive host data units, wherein the value corresponds to a starting physical memory location in the disk drive.”] [Claim 3].
Hwang, Eom, Yun, Ito, Duzly, Lee, and Warner are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang, Eom, Yun, Ito, Duzly, and Lee with Warner in order to modify Hwang, Eom, Yun, Ito, Duzly, and Lee “wherein the size of the host memory area is indicated as a count value of a unit area determined based on the memory device” as taught by Warner.  One of ordinary skill in the art would be motivated to combine Hwang, Eom, Yun, Ito, Duzly, and Lee with Warner before the effective filing date of the claimed invention to improve a system by providing for the ability where “in response to receiving from a host system a write operation associated with a starting logical address and a plurality of consecutive host data units, creating a single translation table entry comprising the starting logical address, a value corresponding to the starting logical address, and a count of the number of data units in the plurality of consecutive host data units, wherein the value corresponds to a starting physical memory location in the disk drive. [Warner, Claim 3].
Claims 9 and 15 are rejected with like reasoning.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135        

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135